Exhibit 10.3

 

EXECUTION VERSION

 

INCREMENTAL AND REFINANCING AMENDMENT

(AMENDMENT NO. 2 TO CREDIT AGREEMENT)

 

INCREMENTAL AND REFINANCING AMENDMENT (this “Agreement”), dated as of November
28, 2017, among DASEKE, INC., a Delaware corporation (“Holdings”), DASEKE
COMPANIES, INC., a Delaware corporation (the “Borrower”), the Subsidiaries of
the Borrower party hereto,  each financial institution identified on the
signature pages hereto as an “Incremental Term Lender” (each, an “Incremental
Term Lender”) or a “Refinancing Term Lender” (each, a “Replacement Term Lender”)
 and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and
collateral agent for the Lenders (in such capacities, the “Agent”), relating to
the Term Loan Agreement, dated as of February 27, 2017 (as amended by Amendment
No. 1 to Term Loan Agreement, dated as of August 16, 2017,  by and among
Holdings, the Borrower, the Lenders party thereto and the Agent, and as further
as amended, restated, amended and restated, supplemented or otherwise modified
through the date hereof, the  “Credit Agreement”), among Holdings, the Borrower,
the Lenders from time to time party thereto and the Agent.

RECITALS:

WHEREAS, pursuant to Section 9.02(c) of the Credit Agreement, the Borrower
wishes to (a) obtain Replacement Term Loans (the “Replacement Term Loans”) to
refinance all Initial Term Loans outstanding immediately prior to the
effectiveness of this Agreement (the “Replaced Term Loans”)  pursuant to a
Refinancing Amendment under the Credit Agreement, and the Replacement Term
Lenders are willing to provide the Replacement Term Loans on and subject to the
terms and conditions set forth herein.

WHEREAS, the Replacement Term Lenders will comprise, and Replacement Term Loans
will be made by, (x) in part,  Lenders who hold Replaced Term Loans and who
agree to convert, exchange or “cashless roll” all of their Replaced Term Loans
to or for Replacement Term Loans and (y) in part, Persons providing new
Replacement Term Loans the proceeds of which will be used by the Borrower to
repay holders of Replaced Term Loans that will not be so converted, exchanged or
rolled (the “Replacement Term Lenders”).

WHEREAS, pursuant to Section 9.02(c) of the Credit Agreement, the Credit
Agreement may be amended to give effect to the provisions of Section 9.02(c) of
the Credit Agreement through a Refinancing Amendment executed by the Borrower,
the Agent and the Replacement Term Lenders.

WHEREAS, pursuant to Section 2.19 of the Credit Agreement and the amendments set
forth in Section 4 hereof made pursuant to Section 9.02 of the Credit Agreement,
 immediately after giving effect to the Refinancing Amendment and the
refinancing of the Replaced Term Loans as contemplated hereby, the Borrower
wishes to increase the aggregate principal amount of the Initial Term Loans, and
the Incremental Term Lenders have agreed to provide Incremental Term Loans (as
defined below) in an aggregate principal amount of up to $150,000,000 and with
the terms set forth in this Agreement (it being understood that the Incremental
Term Loans and the Replacement Loans will, taken together, comprise a single
Class of Term Loans under the Credit Agreement, having identical terms as set
forth herein).

WHEREAS, pursuant to Sections 2.19(e) and 9.02 of the Credit Agreement, the
Credit Agreement may be amended to give effect to the provisions of Section 2.19
of the Credit Agreement through an Incremental Amendment executed by the
Borrower, the Agent and each Incremental Lender providing an Incremental
Commitment.

WHEREAS, after giving effect to the Refinancing Amendment contemplated hereby
and simultaneously with the effectiveness of the Incremental Amendment
contemplated hereby,  the Borrower,





--------------------------------------------------------------------------------

 



 

the Incremental Term Lenders and the Replacement Term Lenders (together,
constituting the Required Lenders and, after giving effect to the Incremental
Amendment and the Refinancing Amendment, all Lenders), desire to make certain
other changes to the terms of the Credit Agreement pursuant to Section 9.02 of
the Credit Agreement.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1.  Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference in the Credit
Agreement to “this Agreement”,  “hereof”,  “hereunder”,  “herein” and “hereby”
and each other similar reference, and each reference in any other Loan Document
to “the Credit Agreement”,  “thereof”,  “thereunder”,  “therein” or “thereby” or
any other similar reference to the Credit Agreement shall, from the Amendment
No. 2 Closing Date, refer to the Credit Agreement as amended hereby.

SECTION 2 Replacement Term Loans.

(a)   Subject to and upon the terms and conditions set forth herein, each
Replacement Term Lender severally agrees to make, on the Amendment No. 2 Closing
Date, a Replacement Term Loan in Dollars to the Borrower in an amount equal to
the commitment amount set forth next to such Replacement Term Lender’s name in
Schedule 2 hereto under the caption “Replacement Term Commitment” (or, in the
case of a Converting Replacement Term Lender (as defined below), convert,
exchange or roll its Replaced Term Loan for a corresponding Replacement Term
Loan in an equal principal amount) on the Amendment No. 2 Closing Date. The
commitment set forth in this clause (a) will terminate in full upon the making
of the related Replacement Term Loan (or conversion, exchange or roll of
Replaced Term Loan, as applicable).  Replacement Term Loans borrowed under this
Section 2 and subsequently repaid or prepaid may not be reborrowed.

(b)  Substantially simultaneously with the borrowing of Replacement Term Loans,
the Borrower shall fully prepay any outstanding Replaced Term Loans, together
with accrued and unpaid interest thereon to the Amendment No. 2 Closing Date;
provided that each Converting Replacement Term Lender irrevocably agrees to
accept, in lieu of cash for the outstanding principal amount of its Replaced
Term Loan so prepaid, on the Amendment No. 2 Closing Date an equal principal
amount of Replacement Term Loans in accordance with this Agreement.  “Converting
Replacement Term Lender” means a Replacement Term Lender that agrees to convert,
exchange or “cashless roll” all, or any portion, of its Replaced Term Loan for a
corresponding Replacement Term Loan.

SECTION 3.  Incremental Term Loans.

(a)   Subject to and upon the terms and conditions set forth herein, each
Incremental Term Lender party hereto severally agrees to make, on the Amendment
No. 2 Closing Date (as defined below) after giving effect to the Replacement
Term Loans, term loans (collectively, the “Incremental Term Loans”) in Dollars
to the Borrower in an amount equal to the commitment amount set forth next to
such Incremental Term Lender’s name in Schedule 1 hereto under the caption
“Incremental Term Commitment” (the “Incremental Term Commitment”) on the terms
set forth in this Agreement.  The Incremental Term Lenders’ several Incremental
Term Commitments shall terminate on the Amendment No. 2 Closing Date
(immediately after giving effect to the Borrowing of Incremental Term Loans on
such date).  Incremental Term Loans borrowed under this Section  3 and
subsequently repaid or prepaid may not be reborrowed.  The Borrower shall
utilize the proceeds of the Incremental Term Loans made on the Amendment No.  2
Closing Date to (i) finance certain acquisitions permitted under the Credit
Agreement, (ii) pay interest, fees and expenses in connection with the foregoing
and (iii) for general corporate purposes.





2

--------------------------------------------------------------------------------

 



 

(b)  If the Borrower requests to have the Incremental Term Loans be Eurodollar
Rate Loans, the Agent and each Incremental Term Lender party hereto hereby
consents to an Interest Period for the Incremental Term Loans beginning on the
Amendment No. 2 Closing Date and ending on the last day of the Interest Period
then in effect with respect to the Initial Term Loans.

SECTION 4.  Amendments to Credit Agreement.  The following amendments are made
to the Credit Agreement to effect the foregoing:

(a)   Section 1.01 of the Credit Agreement is amended to add the following new
defined terms in the appropriate alphabetical order:

 “Amendment No. 2” means the Incremental and Refinancing Amendment (Amendment
No. 2 to Credit Agreement) dated as of November 28, 2017, among the Borrower,
Holdings, the Subsidiaries of the Borrower party thereto, the Lenders party
thereto and the Agent.

“Amendment No. 2 Closing Date” has the meaning set forth in Amendment No. 2, and
occurred on November 28, 2017.

“2017 Incremental Term Loans” means the  Incremental Term Loans (as defined in
Amendment No. 2) in an aggregate principal amount of $150,000,000, incurred by
the Borrower on the Amendment No. 2 Closing Date.

(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced in its entirety with the
following:  ““Applicable Rate” means, for any day, with respect to an Initial
Term Loan, a percentage per annum equal to 4.00% for ABR Loans and 5.00% for
Eurodollar Rate Term Loans.”.

(c)   The definition of “Consolidated Total Debt” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the words “;  provided further that
“Consolidated Total Debt” shall not be reduced pursuant to clause (x) by more
than $5,000,000” contained therein.

(d)  The definition of “Incremental Cap” in Section 1.01 of the Credit Agreement
is hereby deleted and replaced in its entirety with the following:

“Incremental Cap” means

(a)         the Fixed Incremental Amount, plus

(b)        an unlimited amount so long as, in the case of this clause (b), after
giving effect to the relevant Incremental Facility or Incremental Equivalent
Debt, (1) if such Incremental Facility or Incremental Equivalent Debt is secured
by a Lien on the Term Loan Priority Collateral that is pari passu with the Lien
securing the Secured Obligations, the First Lien Leverage Ratio does not exceed
3.75:1.00, (2) if such Incremental Facility or Incremental Equivalent Debt is
secured by a Lien on the Term Loan Priority Collateral that is junior to the
Lien securing the Secured Obligations, the Secured Leverage Ratio does not
exceed 3.75:1.00 and (3) if such Incremental Facility or Incremental Equivalent
Debt is unsecured, the Total Leverage Ratio does not exceed 3.75:1.00, in each
case described in this clause (b), calculated on a Pro Forma Basis, including
the application of the proceeds thereof (without “netting” the cash proceeds of
the applicable





3

--------------------------------------------------------------------------------

 



 

Incremental Facility or Incremental Equivalent Debt on the consolidated balance
sheet of the Borrower), plus

(c)         the 2017 Incremental Term Loans.

It is understood and agreed that, unless the Borrower otherwise notifies the
Administrative Agent, if all or any portion of Incremental Facility or
Incremental Equivalent Debt would be permitted under clause (b) of this
definition on the applicable date of determination, such Incremental Facility or
Incremental Equivalent Debt (or the relevant portion thereof) shall be deemed to
have been incurred in reliance on clause (b) of this definition prior to the
utilization of any amount available under clause (a) of this definition.

(e)   The definition of “Initial Term Lender” in Section 1.01 of the Credit
Agreement is hereby amended by adding the words “;  provided,  further, that the
2017 Incremental Term Loans shall be deemed to be an increase to the amount of
such Initial Term Loans for all purposes hereunder”, immediately after the words
“outstanding Initial Term Loan” contained therein.

(f)   Section 2.07(a)(i) of the Credit Agreement is hereby amended by (i)
replacing each reference to “Closing Date” therein with the words “Amendment No.
2 Closing Date” and (ii) inserting the words “as of the Amendment No. 2 Closing
Date” immediately after the words “original principal amount of the Initial Term
Loans” contained therein.

(g)  Section 2.09(d) of the Credit Agreement is hereby amended by replacing each
reference to “Closing Date” therein with the words “Amendment No. 2 Closing
Date”.

(h)  Section 5.11 of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:

Section 5.11     Use of Proceeds.  (a) The Borrower shall use the proceeds of
the Initial Term Loans made on the Closing Date solely to finance a portion of
the Transactions (including the payment of Transaction Costs), (b) the Borrower
shall use the proceeds of any Delayed Draw Term Borrowing solely to consummate
Permitted Acquisitions on or after the Closing Date and (c) the Borrower shall
use the proceeds of the 2017 Incremental Term Loans to consummate acquisitions
permitted hereunder and for general corporate purposes.

(i)   Section 6.01(j) is hereby deleted and replaced in its entirety with the
following:

(j) Indebtedness of the Borrower and/or any Restricted Subsidiary with respect
to Capital Leases and purchase money Indebtedness (i) incurred prior to or
within 270 days of the acquisition, lease, completion of construction, repair
of, replacement, improvement to or installation of the assets acquired, leased,
constructed, repaired, replaced, improved or installed in connection with the
incurrence of such Indebtedness in an aggregate outstanding principal amount not
to exceed the greater of (x) $75,000,000 and (y) fifty percent (50%) of the
Consolidated Adjusted EBITDA for the four Fiscal Quarter period ended
immediately prior to the incurrence of such Indebtedness and (ii) outstanding on
the Amendment No. 2 Closing Date (as such Indebtedness may be refinanced or
replaced from time to time up to such outstanding amount);  provided, that, such
amount permitted under this Section 6.01(j)(ii), taken together with any
ordinary course capital leases, purchase money indebtedness,





4

--------------------------------------------------------------------------------

 



 

equipment financings, real estate financings, letters of credit and surety bonds
that were permitted to survive under Section 4.01(l)(B) on the Closing Date,
shall not exceed an aggregate amount of $85,000,000;

SECTION 5.  Terms of the Incremental Term Loans and Replacement Term Loans
Generally.  On the Amendment No.  2 Closing Date, giving effect to the
Incremental Term Loans and Replacement Term Loans hereunder, (a) each
Incremental Term Lender and each Replacement Term Lender shall become a “Lender”
and a “Term Lender” for all purposes of the Credit Agreement and the other Loan
Documents and (b) each Incremental Term Loan and each Replacement Term Loan
shall constitute a “Loan” and shall be deemed to be an “Initial Term Loan” for
all purposes of the Credit Agreement and the other Loan Documents.  The
Incremental Term Loans and the Replacement Term Loans shall be on identical
terms as contemplated hereby and shall constitute a single Class of Term Loans
under the Credit Agreement.  The parties hereto hereby consent to the incurrence
of the Incremental Term Loans and Replacement Term Loans on the terms set forth
herein.  Upon the effectiveness of this Agreement, all conditions and
requirements set forth in the Credit Agreement or the other Loan Documents
relating to the incurrence of the Incremental Term Loans and Replacement Term
Loans shall be deemed satisfied and the incurrence of the Incremental Term Loans
and Replacement Term Loans shall be deemed arranged and consummated in
accordance with the terms of the Credit Agreement and the other Loan Documents.

SECTION 6.  Representations of the Borrower.  After giving effect to this
Agreement, the Borrower represents and warrants that (i) the representations and
warranties of the Borrower set forth in Article 3 of the Credit Agreement will
be true in all material respects on and as of the Amendment No. 2 Closing Date,
provided that (A) to the extent that any such representation or warranty
expressly relates to an earlier date such representation or warranty will be
true as of such earlier date (other than any representation or warranty made
pursuant to Section 3.16 of the Credit Agreement (Solvency), which shall be
deemed to be made as of the date hereof) and (B) if such representation or
warranty is qualified by or subject to a “material respects”,  “material adverse
effect”,  “material adverse change” or similar term or qualification, such
representation and warranty will be true in all respects and (ii) no Default
will have occurred and be continuing on such date.

SECTION 7.  Conditions to the Amendment No. 2 Closing Date.  This Agreement
shall become effective as of the first date when each of the following
conditions shall have been satisfied (the date of satisfaction of such
conditions and the funding of the Incremental Term Loans and the Replacement
Term Loans, “Amendment No. 2 Closing Date”):

(a)   The Agent shall have received from the Borrower, each other Loan Party,
each Incremental Term Lender, each Replacement Term Lender (which Replacement
Term Lenders shall, taken together, constitute the Required Lenders) and the
Agent an executed counterpart hereof or other written confirmation (in form
satisfactory to the Agent) that such party has signed a counterpart hereof;

(b)  The Agent shall have received a Borrowing Request (with respect to the
Incremental Term Loans and the Replacement Term Loans) at least one Business Day
prior to the Amendment No. 2 Closing Date, legal opinions, corporate documents
and officers and public officials certifications with respect to the Borrower
and each Guarantor in each case customary for financing of the type described
herein) (it being understood that any such documentation shall be deemed
“customary” if in a form consistent with such documentation delivered in
connection with the original closing of the Credit Agreement on February 27,
2017 (subject to adjustments to be reasonably agreed taking into account the
nature of the facilities contemplated hereby));





5

--------------------------------------------------------------------------------

 



 

(c)   The Agent shall have received, at least three business days prior to the
Amendment No. 2 Closing Date, all documentation and other information related to
the Borrower or any Guarantor required by regulatory authorizes under applicable
“know your customer” and anti-money laundering rules and regulation including,
without limitation, the Patriot Act, in each case to the extent requested by the
Agent from the Borrower in writing at least five business days prior to the
Amendment No. 2 Closing Date;

(d)  the Agent shall have received an amendment fee for the account of each
Lender that consents to this Agreement on or prior to the Amendment No. 2
Closing Date in an amount equal to 0.25% of such Lender’s Commitment immediately
prior to the Amendment No. 2 Closing Date;

(e)   All fees due to the Agent on the Amendment No. 2 Closing Date pursuant to
the Engagement Letter, dated as of November 9, 2017 between the Borrower and
Credit Suisse Securities (USA) LLC (“CS Securities”) shall have been paid, and
all reasonable and documented out-of-pocket expenses to be paid or reimbursed to
the Agent on the Amendment No. 2 Closing Date pursuant to such Engagement Letter
that have been invoiced at least three business days prior to the Amendment No.
2 Closing Date shall have been paid;

(f)   All accrued interest, (subject to Section 2(b) hereof), fees pursuant to
Section 2.10 or Section 2.13 of the Credit Agreement owing by the Borrower
pursuant to Credit Agreement and all amounts payable by the Borrower to any
Lender holding a Replacement Term Loan pursuant to Section 2.09(d) of the Credit
Agreement as a result of the consummation of the transactions contemplated by
this Agreement shall have been paid in full on the Amendment No. 2 Closing Date;

(g)  The representations and warranties made pursuant to Section 6 hereof are
true and correct on and as of the Amendment No. 2 Closing Date;

(h)  The Agent shall have received a certificate, duly executed by a Responsible
Officer of the Borrower, certifying as to the satisfaction of the conditions
referred to in Section 7(g) above; and

(i)   The Borrower shall have obtained an amendment to the existing ABL Credit
Agreement to permit the Borrower to incur the Incremental Term Loans described
herein by its terms, which amendment shall be in form and substance reasonably
satisfactory to the Agent and shall have been delivered to the Agent on or prior
to the Amendment No. 2 Closing Date.

SECTION 8.  Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.

SECTION 9.  Confirmation of Guarantees and Security Interests.  By signing this
Agreement, each Loan Party hereby confirms that (a) the obligations of the Loan
Parties under the Credit Agreement as modified or supplemented hereby (including
with respect to the Incremental Term Loans  and Replacement Term Loans
contemplated by this Agreement) and the other Loan Documents (i) are entitled to
the benefits of the guarantees and the security interests set forth or created
in the Credit Agreement, the Collateral Documents and the other Loan Documents,
(ii) constitute “Obligations” as such term is defined in the Credit Agreement,
subject to the qualifications and exceptions described therein, (iii)
notwithstanding the effectiveness of the terms hereof, the Collateral Documents
and the other Loan Documents, are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects and (b) each
Incremental Term Lender and Replacement Term Lender shall be a “Secured Party”
and a “Lender” (including without limitation for purposes of the definition of
“Required Lenders” contained in Section 1.01 of the Credit Agreement) for all
purposes of the Credit Agreement and the other Loan Documents.  Each Loan Party
ratifies and confirms that all Liens granted, conveyed, or assigned to the Agent





6

--------------------------------------------------------------------------------

 



 

by such Person pursuant to any Loan Document to which it is a party remain in
full force and effect, are not released or reduced, and continue to secure full
payment and performance of the Secured Obligations as increased hereby, as
contemplated by this Agreement.

SECTION 10.  Credit Agreement Governs.  Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend, novate or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  Nothing herein shall be deemed to
entitle any Loan Party to a future consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

SECTION 11.  Waiver.  Neither the Agent nor any of its Affiliates shall be
liable to the Borrower, any other Loan Party, any Replacement Term Lender or any
of their respective Affiliates, equity holders or debt holders for any losses,
costs, damages or liabilities incurred, directly or indirectly, as a result of
the Agent, or any of their respective Affiliates, taking any action in
accordance with any election form executed by any Replacement Term Lender to
convert its Replacement Term Loans as set forth herein.

SECTION 12.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 13.  Miscellaneous.  This Agreement shall constitute an “Incremental
Amendment”, a “Refinancing Amendment” and a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.  The provisions of this
Agreement are deemed incorporated into the Credit Agreement as if fully set
forth therein.  To the extent required by the Credit Agreement, each of the
Borrower and the Agent hereby consent to each Incremental Term Lender and each
Replacement Term Lender that is not a Lender as of the date hereof becoming a
Lender under the Credit Agreement on the Amendment No. 2 Closing Date.  For only
the purpose of Section 9.05(b)(i)(A) of the Credit Agreement, the Borrower
hereby consents to the assignments by Credit Suisse AG, Cayman Islands Branch,
in its capacity as a Lender under the Credit Agreement, in a manner otherwise in
accordance with the Credit Agreement, as amended by this Agreement, of the
Incremental Term Loans and its Replacement Term Loans made by it on the
Amendment No. 2 Closing Date solely to the institutions and solely in the
amounts previously agreed upon by the Agent and the Borrower.

[Remainder of page intentionally left blank]

 

 



7

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

 

 

BORROWER:

 

 

 

DASEKE COMPANIES, INC.

 

 

 

 

By:

/s/ Angie J. Moss

 

Name:

Angie J. Moss

 

Title:

Vice President, Corporate Controller and Assistant Secretary

 

 

 

HOLDINGS:

 

 

 

DASEKE, INC.

 

 

 

By:

/s/ Angie J. Moss

 

Name:

Angie J. Moss

 

Title:

Senior Vice President, Chief Accounting Officer, Corporate Controller and
Assistant Secretary

 

 



[Signature Page – Amendment No. 2 to Daseke Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

B. C. HORNADY AND ASSOCIATES, INC.

 

BOYD BROS. TRANSPORTATION INC.

 

BOYD LOGISTICS, L.L.C.

 

BOYD LOGISTICS PROPERTIES, LLC

 

BOYD INTERMODAL, LLC

 

BROS. LLC

 

BULLDOG HIWAY EXPRESS

 

BULLDOG HIWAY LOGISTICS, LLC

 

CENTRAL OREGON TRUCK COMPANY, INC.

 

DASEKE LOGISTICS, LLC

 

DASEKE LONE STAR, INC.

 

DASEKE ST LLC

 

DASEKE TRS LLC

 

E. W. WYLIE CORPORATION

 

GROUP ONE, INC.

 

HORNADY LOGISTICS, LLC

 

HORNADY TRANSPORTATION, L. L. C.

 

HORNADY TRUCK LINE, INC.

 

J. GRADY RANDOLPH, INC.

 

JGR LOGISTICS, LLC

 

LONE STAR HEAVY HAUL, INC.

 

LONE STAR PROJECT SPECIALISTS, INC.

 

LONE STAR TRANSPORTATION, LLC

 

LST HOLDINGS, INC.

 

LST EQUIPMENT, INC.

 

MASHBURN TRUCKING, INC.

 

MID SEVEN TRANSPORTATION COMPANY

 

NATIONAL RIGGING, INC.

 

NEI TRANSPORT, LLC

 

R&R TRUCKING HOLDINGS, LLC

 

R&R TRUCKING ACQUISITIONS, LLC

 

R & R TRUCKING, INCORPORATED

 

RANDOLPH BROTHERS, LLC

 

SMOKEY POINT DISTRIBUTING, INC.

 

SCHILLI TRANSPORTATION SERVICES, INC.

 

SCHILLI LEASING, INC.

 

SCHILLI DISTRIBUTION SERVICES, INC.

 

SCHILLI NATIONAL TRUCK LEASING & SALES INC.

 

SCHILLI MOTOR LINES, INC.

 

SCHILLI SPECIALIZED FLATBED DIVISION, INC.

 

SCHILLI SPECIALIZED OF TEXAS, INC.

 

SCHILLI SPECIALIZED, INC.

 

SPD TRUCKING, LLC

 





[Signature Page – Amendment No. 2 to Daseke Credit Agreement] 

--------------------------------------------------------------------------------

 



 

 

STEELMAN TRANSPORTATION, INC.

 

ST LEASING, INC.

 

TEXR ASSETS, L.L.C.

 

TEXR ASSETS 2, L.L.C.

 

TEXR EQUIPMENT, LLC

 

TNI (USA), INC.

 

WTI TRANSPORT, INC.

 

 

 

 

 

By:

/s/ Angie J. Moss

 

Name:

Angie J. Moss

 

Title:

Vice President and Assistant Secretary

 





[Signature Page – Amendment No. 2 to Daseke Credit Agreement] 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Agent, an Incremental Term Lender and a Replacement Term Lender

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name:  Vipul Dhadda

 

 

Title:    Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Brady Bingham

 

 

Name:  Brady Bingham

 

 

Title:    Authorized Signatory

 

 



[Signature Page – Amendment No. 2 to Daseke Credit Agreement] 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Incremental Term Commitments

 

 

 

 

Name of Incremental Term Lender

Incremental Term Commitment

Credit Suisse AG, Cayman Islands Branch

$150,000,000

 

TOTAL: $150,000,000

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 2

Replacement Term Commitments

 

 

Name of Replacement Term Lender

Replacement Term Commitment

Credit Suisse AG, Cayman Islands Branch

$348,462,309.37

 

TOTAL: $348,462,309.37

 

 

 

 

 

--------------------------------------------------------------------------------